Case 5:21-cv-04027-DDC-ADM Documenti1 Filed 04/30/21 Page 1 of 10

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

ALLE _

UNITED STATES DISTRICT COURT APR 80 2021

james b borders

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Of the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

osage county sheriff's office

 

for the 3 Clerk, U.S. District Court
y: p
District of eputy Clark
Division

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Ne Ne ee eee ele le ee lee ae es a

Case No. 2: 2|- cu- OYor# DIY~ Adm

(to be filled in by the Clerk’s Office)

 

Jury Trial: (check one) Dl ves [No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

 

 
Case 5:21-cv-04027-DDC-ADM Documenti1 Filed 04/30/21 Page 2 of 10

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pagesif _

 

needed.
Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

james borders
4473 e. 229st

 

 

 

 

vassar ks 66543
City State Zip Code

osage

7852173937

 

bordersjames37@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title Gf known)
Address

County
Telephone Number
E-Mail Address (if known)

asage county sheriff department

 

 

 

 

 

law enforcement

131 w. 14th street

lyndon ks 66451
City State Zip Code

osage

7858283121

 

 

[| Individual capacity Official capacity

 

 

 

 

City State Zip Code

 

 

 

[| Individual capacity [ | Official capacity

 

 
Case 5:21-cv-04027-DDC-ADM Document1 Filed 04/30/21 Page 3 of 10

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

| | Individual capacity [ | Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (ifknown)

 

 

 

[| Individual capacity [| Official capacity

i. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[ | Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution arid [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
my 1st, 2nd, 4th, 6th, 8th, &14th amendments :

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

 
Case 5:21-cv-04027-DDC-ADM Document1 Filed 04/30/21 Page 4 of 10

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

TT.

 

- Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

they break many laws and violate a many of your constitutional rights as they can with out people able
to do anything about it. the prosecutor and judge say or do nothing to them for the illegal acts .

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?
4471 & 4473 e@. 229 st

 

What date and approximate time did the events giving rise to your claim(s) occur?

august 26 2017 is when the DEA / KBI flew over the properties and took pictures of the gardens in a
helicopter late morning . september/aoctober 2017 osage county deputies started driving down my road
and watching me on private property with google earth. march 14th,2018 4-5 sheriff deputies came onto
my property and started looking around with no warrant or phone call. 3-15-2018 the sheriff deputies

kicked my door in with no warrant in the early to mid - morning hours. on 7-3-2019 they came with a
freacmtthant-eomsrnthorarrantamnel Airlinioeninn haan anbrarfilbs—nin 4A 1749 AA the ome horn ihernadlie—

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)
see attached papers

 

 

 
Case 5:21-cv-04027-DDC-ADM Document1 Filed 04/30/21 Page 5 of 10

From: james borders

Sent: Thursday, April 29, 2021 12: 744 PM
To: James Borders

Subject: B. .time of events

eaewcerenes

property with google earth. March 14 th 2018 4-5 deputies came onto my property and started looking
around with no warning , warrant , or phone call. 3-15-2018 sheriff deputy’s kicked my door in and had
no warrant. On 7-3-2019 they came back with a fraudulent warrant and did extensive damage to me and
my property. On 11-1-2019 they came back and illegally seized my boat, motorcycles, and stole my
wallet with everything in it (medical card, drivers license, credit cards, and $1600 cash. In the early
moriths of 2020 they lied under Gath extensively , now more than a year later , | still can’t get a fair and
speedy trial

Sent from Mail for Windows 10

 
Case 5:21-cv-04027-DDC-ADM Documenti1 Filed 04/30/21 Page 6 of 10

From: james borders
Sent: Tuesday, April 27, 2021 4:43 PM
To: jamesnvassar@gmail.com

Subject: statement of facts

In march of 2017 | ordered seeds to grow medical marijuana at home for the healing effects it gave me,
In may of 2017 | got a postcard in the mail from HOMELAND SECURITY stating the had seized the seeds
in NYC with my address on it.. In late august of 2017 a helicopter flew over the garden and took pictures
of me and the plants, DEA or KBI I guess it was. They must of sent the photos to the Osage county sheriff
department because | was on the radar suddenly afterwards. that is when the sheriff deputies started
watching me on google earth at will. Even though | was on private property | have no privacy anymore
as they surveille, monitor, and harass me with google earth whenever they want now. On the 14* of
march 2018, | had 4-5 deputies in my yards looking around on both of the properties with no warrant.
After watching them for several minutes the sheriff's office called me and said that they were on my
land as a courtesy call to see if | was alright. | believe a phone call first would have been much more
courteous than just appearing on private property with no warning. There was nothing courtesy about
them trespassing on my properties that day. On 3-15-2018 | was in the bathtub in my home when there
was knocking on the door. | got out dripping wet to see several deputies on the porch with guns telling
me to open the door and come outside. | said no & they kicked it in, handcuffed me and took me to jail
all without a warrant. | sat in jail for three weeks unlawfully before Brandon Jones, the then county
attorney said if | plead guilty to possession of marijuana and paid the court cost | would be released
from jail and be a free man. I was represented by Shannon Rush who worked at the law firm where { had
a power of attorney papers done. | asked her on a piece of jail paper to get my guns, $1000.00 in cash,
artwork of a hemp leaf, computer returned, and be reimbursed for fixing my broken door frame and
she shook her head and said | could not have flags or pictures of marijuana leaves that it was illegal and
couldn’t ask for my things back either. When she handed the paper with my request to the prosecutor,
Brandon jones asked the judge to order that everything be returned to me from the sheriff's office.
Later that year Brandon jones left Osage county and became franklin county attorney, and Shannon rush
(my ex- lawyer) was appointed to magistrate judge by Taylor wine. Shannon rush and the sheriff's office
were not happy that | got my things back and no fine or probation. After that the deputies started
sending people from Pomona state park onto my property along with others, This was very alarming and
| posted 6-8 NO TRESPASSING signs all around my 5 acres that’s borders the park and bought a 9mm &
AR-15 for more protection for myself and property from law-enforcement and they people they sent
onto my property. On or about 6-27-2019 Jeff bunker with the Osage county sheriff's office , was flown
over my property by the Kansas highway patrol and observed green vegetation about the yard and
garden area. This was followed by 4-5 deputies trespassing by coming onto my land at night to count
and smell the plants they determined to be marijuana. As of December of 2018 president trump signed
the farm bill into law that makes it legal to grow hemp in all 50 states and is under the jurisdiction of the
department of agriculture, not law-enforcement anymore. They either didn’t know this or did not care
that a THC test is the only way to tell the difference between marijuana and hemp. The plants must be 3
or more months of age, and be in the flowering stage before the test can be given. This time in Kansas is
usually the end of July to late august. Not only was | out of the jurisdiction of law-enforcement it was
not possible for them to have probable cause to search the yard much less the inside of my home. So
when the sheriff took the search warrant to the judge to search for edibles in the house with no legal
evidence and knowing she was a judge with a grudge as my ex-attorney in the 2018 cases, it was
unlawful and illegal for them to have her sign it, knowingly breaking the 4 amendment of my

 
Case 5:21-cv-04027-DDC-ADM Document1 Filed 04/30/21 Page 7 of 10

constitutional rights again. They took my guns yet left most all the edibles In the house. When | posted
the $ 100,000 bond and got home the cookies, brownies, hemp-oil, hash, and a % pound of magic
mushrooms were left in the home. The judge and prosecutor forgot to put no drugs or alcohol and
peeing in a bottle twice a week on the conditions of my bond when they added me wearing a GPS ankle
bracelet onto my bond conditions..On 11-1-2019 the sheriff showed up with another search warrant-to -
seize my boat and motorcycles and come back into my home and recover all the items and edibles they
had left in July. | had texted them and told them that | had sold the boat and decided to keep the
motorcycles not to come to trade buds for motorcycles but they came anyway with swat and a warrant.
This time they took my wallet with drivers license, medical card, credit cards, & $1600 cash and didn’t
list it on the property report so when | asked the prosecutor if | could get it back they said they didn’t
take it and didn’t have it. Finally after my probation officer Brannee McMarthy emailed the sheriff,
prosecutor, and my court appointed attorney every week asking for them to return my drivers license
and medical card they released it to me after depriving me of them for manths. When | filed a complaint
against Dean Wiley for taking almost $4000 out of my vehicles and dozens of things and personal items
when | was in jail, with the sheriff's office they did nothing to assist me and get the stuff back and told
dean wiley that | had no proof and couldn’t win in my small claims case. When | said | was going to write
the attorney genéral a letter about the sheriff's misconduct , they told dean to return the stolen
property and keep the money. So one day half of the stolen property was returned by dean wiley in my
driveway. When these facts came out at small claims court the judge hearing my case Kevin Kimball was
replaced by chief judge Taylor Wine and nothing has been communicated to me about the status of it
for over a year now. | am not a lawyer nor licensed to practice law so | am defending my rights the best |
can pro se. | can sure use some legal help with this lawsuit because | had a severe stroke on 1-15-2011
that did major brain damage and | couldn’t talk for months and still struggle with words and writing .
there id definitely a war on humanity and peoples civil rights in Osage county Kansas and | know this to
be true from my experiences.

Sent from Mail for Windows 10

 
Case 5:21-cv-04027-DDC-ADM Document1 Filed 04/30/21 Page 8 of 10

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

FOR THE TRAUMA & PTSD | REQUEST $1.500.000.00 FOR THE MANY EXCESSIVE VIOLATIONS OF MY
COSTITUTIONAL RIGHTS THE SAME $ 1.500.000.00

 

 
Case 5:21-cv-04027-DDC-ADM Document1 Filed 04/30/21 Page 9 of 10

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
-- unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a) -—————-__ —
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff
Printed Name of Plaintiff | JAMES B BORDERS

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

 

 
Case 5:21-cv-04027-DDC-ADM Document1 Filed 04/30/21 Page 10 of 10
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

ee unnecessary delay, or- needlessly increase-the cost of litigation; (2) is supported-by existing law or by a -—- —
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

 
 
  

Signature of Plaintifi
Printed Name of Plai

 

 

B. For Attorneys
Date of signing: » 4/By L222
7 7 oo 7 er

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

pr DiFF CESIIOMNTS .
Wof PX nacaied Fo ®& WR ro

 

 

 

 

 
